
	
		II
		110th CONGRESS
		1st Session
		S. 1157
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 19, 2007
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Tariff Act of 1930 to
		  eliminate the consumptive demand exception relating to the importation of goods
		  made with forced labor.
	
	
		1.Goods made with forced or indentured
			 labor
			(a)In generalThe second sentence of section 307 of the
			 Tariff Act of 1930 (19 U.S.C. 1307)
			 is amended by striking ; but in no case and all that follows to
			 the end period.
			(b)Effective
			 dateThe amendment made by
			 this section applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the date that is 15 days after the date of enactment
			 of this Act.
			
